DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conte et al (US 2011/0306014) in view of Mahler (US 6,406,295).

In regard to claim 2, Conte discloses a prosthesis assembly (see figures 1-12) for attachment to a dental implant (see figure 13 which discloses the dental implant 1300 being attached to the prosthesis assembly) , comprising:
 an abutment (impression coping 100) for non-rotationally mating with the dental implant (via engaging post 110 which is disclosed as securely engaging to an implant and par 48 discloses the dental implant non-rotationally attaching to the impression coping), the abutment (100) including a flange (frusto-conical portion 130)  and an outer surface of the flange having a shape for shaping gingival tissue in an anatomic fashion (par 49 discloses the region 132 defines an emergence cuff which is also defined as the gingival cuff, which shapes the gingival tissue); 
and an abutment cap (temporary coping 700) configured to be removably coupled to the abutment such that a bottom end of the abutment cap aligns with the flange (see figures 12 and 13, par 73-74 discloses the removable engagement between the upper portion of the impression coping and the temporary coping) and the abutment cap (700) including one or more informational markers that assist a user in designing a final prosthesis (such as the cuff 785 as disclosed in par 78 as contouring to a temporary restoration and temporary coping 1500 as disclosed in par 89, which discloses horizontal and vertical grooves 1550 which act with impression procedures to build prosthetics).
Conte fails to disclose the abutment cap includes a plurality of informational markers on a top surface of the abutment cap that provides information concerning the abutment or the dental implant to assist a user in designing a final prosthesis and a first informational marker of the plurality of informational makers provides one of a height or a diameter of a portion of the abutment coupled to the dental implant.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Conte to have the abutment cap includes a plurality of informational markers on a top surface of the abutment cap that provides information concerning the abutment or the dental implant to assist a user in designing a final prosthesis and a first informational marker of the plurality of informational makers provides one of a height or a diameter of a portion of the abutment coupled to the dental implant as disclosed by Mahler for 
In regard to claim 6, Conte further discloses the abutment cap (700) and the abutment (1200) are configured to have a snap fit engagement (par 54 and 58 discloses a snap fit connection).
In regard to claim 7, Conte further discloses the abutment (100) includes a female or male retention feature (recess/groove 125) configured to mate with a corresponding female or male retention feature (protrusion ring 716) of the abutment cap (700, see figure 12 and par 75). 
In regard to claim 8, Conte discloses the abutment (100) includes a first anti-rotational structure (flat face portion 122) configured to mate with a second anti-rotational structure (flat surface 720) of the abutment cap to non-rotationally couple the abutment with the abutment cap (par 74 discloses the surfaces 122 and 720 being used to prevent relative rotation). 
In regard to claim 9, Conte further discloses the abutment (100) includes an anti-rotational feature (engaging portion 110) for non-rotationally mating with the dental implant (par 48). 
In regard to claim 10, Conte further discloses a fastening device (screw 500) configured to couple the abutment (100) to the dental implant (1300, see figure 13), the abutment (100) including an aperture (opening of the apical end 111, including passage 150), the fastening device extending through the aperture and coupling with the dental implant (see figure 13).
In regard to claim 15, Conte further discloses the abutment cap (700) has an anatomically shaped tooth structure and is a temporary prosthesis (the prosthesis part 1205, par 86 discloses the temporary coping having a temporary restoration which is disclosed as an aesthetic tooth portion).
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conte et al and Mahler as applied to claim 2 above, and further in view of Willoughby (US 5,527,182).
In regard to claim 3, Conte/Mahler discloses the claimed invention as set forth above in claim 2, and Conte discloses a temporary prosthesis (temporary restoration 1200 and 1400) which is coupled to the abutment cap (700). 
Conte/Mahler fails to disclose the temporary prosthesis removably coupled to the abutment cap. 
Willoughby teaches an abutment (22) and prosthetic ( crown 26) attachment which is removably coupled (see figures 28-29 and col 53, lines 51-60) for the purpose of making the crown patient removable, passively fitting, aesthetically stable and accessible hygienically without damaging the surrounding tissue and contributing to peri-implantitis (col 53, lines 59-63). 
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant's filing, to modify Conte to have the temporary prosthesis removably coupled to the abutment cap as disclosed in Willoughby for the purpose of making the crown patient removable, passively fitting, aesthetically stable and accessible hygienically without damaging the surrounding tissue and contributing to peri-implantitis (col 53, lines 59-63). 
In regard to claim 4, Conte discloses the combination of the temporary prosthesis (1200 and 1400) and the abutment cap (700) are removably coupled to the abutment (par 81). 
In regard to claim 5, Conte discloses the temporary prosthesis (1200 and 1400) has a non-round shape (figure 12).
Response to Arguments
Applicant’s arguments with respect to claims 2-10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 11 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 11, the closest prior art of record is Conte which discloses an abutment, an abutment cap and a temporary prosthesis. However Conte and the prior art of record fail to disclose or render obvious the abutment cap having one or more informational markers includes at least one of a groove or projection on the top surface wherein a temporary prosthesis removably coupled to the abutment cap, wherein the temporary prosthesis has an internal surface that has a shape that mates with the one or more informational markers for non-rotationally mating with the abutment cap. 
In regard to claim 16, the closest prior art of record being Conte/Mahler which discloses the claimed invention as recited in claim 2, but fails to disclose or render obvious a second informational marker of the plurality of informational markers is aligned with a flat of a non-rotational feature of the abutment to indicate a location of a flat of a non-rotational feature of the dental implant when the abutment is non-rotationally coupled to the implant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772